Title: To George Washington from Ephraim Blaine, 12 September 1780
From: Blaine, Ephraim
To: Washington, George


                        
                            Please Your Excellency
                            Philada 12th Septemr 1780
                        
                        I have laid the wants of your Army before Congress and pointed out the uncertainty of State Supplies and
                            assured them without the most peremptory demand upon the States for a speedy and full compliance with their requisition
                            & the most vigourous Exertions of the States in executing the Army cannot be fed, and from the repeated want of
                            Supplies I had not the least hope of being able to lay up one Barrel of Salt Provisions—they have appointed a Committee of
                            six Members to confer with me upon ways and means to remove the present wants and guard against future—the Members are
                            Genl Sullivan, Mr Samuel Adams, General Cornel, Genl Scott, Colonel Bland and Mr Jones, they shew a disposition of doing
                            every thing in their power to feed the Army—I have inform’d them, it was Your Excellencies Orders to me (exclusive of the
                            prest Supplies of the Army) to make immediate preparations for laying up Magazines of twelve thousand Barrels of Salt Beef
                            and Sixteen thousand barrels of Flour—the places of deposit, Albany, Clavarack, Newborrough, Pitts Town, Easton, &
                            Philadelphia, and to use every possible Exertion to have this Business executed before the severity of the Winter sets in,
                            in Order to prevent the distresses your Army experienced last Winter and Spring for want of Provisions—to shew them the
                            necessity for adopting immediate measures to enable me to comply with your Order I have laid before them an Estimate of
                            the Expence of transportg the Salt to the places of deposit, making of Barrels & the number of Cattle necessary to
                            comply with your Excellencies Requisition.
                        The Governor & Council of this State have assured me they will for three months from this date,
                            deliver weekly into the public Magazines twelve hundred Barrels of Flour, this with what Assistance I shall get from the
                            neighbouring States will afford you a regular Supply of Flour.
                        I started from this place yesterday seventy head of Public Cattle—eighty more will move tomorrow and I have
                            made Application to the Governour & Council, to assist me in procuring five hundred Head from the Meadows below
                            this City—if I am successfull they will start in four days from this.
                        Mr Dunham Agent for Jersey has assured me the Contractor of Monmouth County has purchased one hundred Cattle,
                            exclusive of those which General Furman took from the Inhabitants—Sixty head purchased by the Commissioner in Salem County
                            and Sixty in Cumberland County which were all order’d to Camp.
                        Your Excellency may rest assured of my utmost endeavours to keep up a regular Supply—but the present mode of
                            purchasing without Money, and no immediate hopes of any gives me great uneasiness. I have the Honor to be with the
                            greatest respect Your Excellencies Most Obedient & Most Hble Servt
                        
                            Eph. Blaine C.G.P.
                        
                    